





Shenzhen Municipality


Labor Contract
(Applicable to full-time employees)




Prepared by Shenzhen Municipal Bureau of Labor and Social Security
















 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Party A (Employer)


Name:
Shenzhen Image Technologies Co., Ltd.

Address:
Room 01B, 02/F, Podium Building, Guodu Golf Garden(Luzhi Xuan, Luyi Xuan and
Lutao Xuan), North of Xinsha Road, Futian District, Shenzhen City



Legal Representative (Major Principal)
Zeng Hua

Contact:
Zeng Hua

Telephone:
0755-22211114                                               





Party B (Employee)


Name:  
Wang jing

Sex: 
Female

ID Card (Passport) No.:
 

Address:
 

Telephone:
 



In accordance with the Labor Law of the People's Republic of China (hereinafter
referred to as “Labor Law”), Labor Contract Law of the People's Republic of
China (hereinafter referred to as “Labor Contract Law”) and other relevant laws
and regulations, Party A and Party B, on the basis of legality, fairness,
equality, voluntariness as well as honesty and credibility, conclude this
Contract through amicable negotiation and observe all the provisions herein.


I. Term of Contract
(I)
Party A and Party B agree to decide the term of the Contract by the following1st
way:

1.  
Fixed term: from September 1, 2011 to September 1, 2014.

2.  
Flexible term: from  to .

3.  
Taking the completion of a specific amount of work as a term: from  to the
completion of  work task. The mark of the completion of the work task is  .

(II)
Probationary period is                       (the probationary period is
included in the term of the Contract and, in case of no probationary period,
please fill in “none”).



II. Content and Place of Work
The work content (post or job category) of Party B is CEO                 .
The workplace of Party B is Room 01B, 02/F, Podium Building, Guodu Golf Garden,
North of Xinsha Road, Futian District, Shenzhen City
 
 
 

--------------------------------------------------------------------------------

 
 
III. Working Hours, Rest and Holidays
(I)
Party A and Party B agree to decide the working hours of Party B by the
following 1st way:

1.  
Standard working hours system, namely working 7 hours (no more than 8 hours) per
day, 35 hours (no more than 40 hours) per week and having at least one day off
per week.

2.  
System of working at irregular time, namely the post of Party B carries out the
system of working at irregular time with the approval of administrative
department of labor security.

3.  
System with integrative computation of working hours, namely the post of Party B
carries out the system with integrative computation of working hours with the
approval of administrative department of labor security.

(II)
If Party A needs to extend working hours due to production and business, it
shall execute in accordance with Article 41 ofLabor Law.

(II)
Party B is entitled to legal holidays, marriage leave, maternity leave and
funeral leave by law.

(IV)
The arrangement of other rest and holidays for Party
B:                                .



IV. Labor Remuneration
(I)
Party A establishes wage distribution system by law and notifies Party B of the
same. The wage paid to Party B by Party A may not be less than the minimum wage
stipulated by the municipal government for the current year.

(II)
The monthly wage of Party B is 8000 yuan (the monthly wage during probationary
period is   yuan) or executed in accordance with

 

--------------------------------------------------------------------------------

(III)
Party A will pay Party B’s wage on the5th day of every month. Party A shall pay
Party B’s wage in the form of currency at least once a month.

(IV)
The payment of Party B’s overtime wage, leave pay, and the wage under special
circumstances will be executed in accordance with relevant laws and regulations.

(V)
Other agreement of Party A and Party B on wage is                          .



V. Social Insurances and Benefits
(I)
Party A and Party B will, in accordance with relevant national, provincial and
municipal regulations, participate in social insurances and pay social insurance
premiums.

(II)
If Party B suffers disease or the injury unrelated to job, Party A shall, in
accordance with relevant national, provincial and municipal regulations, give
Party B treatment period and benefits of treatment period.

(III)
If Party B suffers occupational disease or work-related injury, Party A shall
execute in accordance withLaw of Occupational Disease Prevention and Treatment
and Regulations on Work-related Injury Insurances.

(IV)
Party A provides Party B with the following benefits:, benefits of festival,
etc.                                         .

 
 
 

--------------------------------------------------------------------------------

 
 
VI. Labor Protection, Labor Conditions and Protection for Occupational Hazards
(I)
Party A shall, in accordance with relevant national, provincial and municipal
regulations on labor protection, provide Party B with such workplace and
necessary labor protective devices as conform to national safety and health
standards to protect conscientiously Party B’s safety and health in production
and work.

(II)
Party A shall, in accordance with relevant national, provincial and municipal
regulations, make special labor protection well for female employees and
juvenile workers.

(III)
Since                   occupational hazards may take place while Party B is
engaged in                    work, Party A shall take the protective measures
of and organize health examination for Party B once a year.

(IV)
Party B has the right to refuse Party A’s directions against regulations and
orders to work at risk; if the acts of Party A endanger life security and
physical health, Party B has the right to require Party A to rectify or report
to relevant department.



VII. Rules and Regulations
(I)
Party A establishes rules and regulations by law and notifies Party B of the
same.

(II)
Party B shall observe relevant national, provincial and municipal laws and
regulations as well as the rules and regulations established by Party A by law,
complete work task on schedule, improve professional skills and comply with safe
operation procedures and professional ethics.

(III)
Party B shall comply conscientiously with relevant national, provincial and
municipal regulations on family planning.



VIII. Modification of Contact
The Contract may be modified in writing through mutual negotiation. The modified
contract text shall be in two originals, one for each party.


IX. Cancellation and Termination of Contract
(I)
The Contract may be cancelled through mutual negotiation.

(II)
Party B may cancel the Contract by a written notice to Party A 30 days in
advance; Party B may, during probationary period, cancel the Contract by a
notice to Party A 3 days in advance.

(III)
In case of any of the following circumstances of Party A, Party B may cancel the
Contract by a notice to Party A:

1.  
Party A fails to provide labor protection or labor conditions as specified
herein;

2.  
Party A fails to pay labor remuneration in full promptly;

3.  
Party A fails to pay social insurance premiums for Party B by law;

4.  
Party A’s rules and regulations violate laws and damage Party B’s interests;

5.  
Party A, by means of fraud or duress or through taking advantage of Party B’s
precarious position, causes Party B to conclude or modify the Contract against
Party B’s will and thus causes the Contract to be void;

6.  
Party A relieves its legal liabilities and excludes Party B’s rights and thus
causes the Contract to be void;

7.  
Party A violates laws, administrative regulations and mandatory provisions and
thus causes the Contract to be void;

 
 
 

--------------------------------------------------------------------------------

 
 
8.  
Other circumstances that Party B may cancel the Contract in accordance with laws
and administrative regulations.

(IV)
If Party A compels Party B to work with violence, threats or illegal restriction
of personal freedom; or Party A gives the directions against regulations and
orders Party B to work at risk and endangers Party B’s life security, Party B
may cancel the Contract promptly without any notice to Party A.

(V)
In case of any of the following circumstances of Party B, Party A may cancel the
Contract:

1.  
Party B is proved ineligible during probationary period;

2.  
Party B violates Party A’s rules and regulations seriously;

3.  
Party B neglects of duty and commits illegalities for personal gains seriously
and brings material damage to Party A;

4.  
Party B establishes labor relationship with other employers simultaneously and
bring serious impacts to the completion of work task of Party A, or refuses to
amend after Party A has pointed out;

5.  
Party B, by means of fraud or duress or through taking advantage of Party A’s
precarious position, causes Party A to conclude or modify the Contract against
Party A’s will and thus causes the Contract to be void;

6.  
Party B is investigated with criminal responsibilities by law.

(VI)
In case of any of the following circumstances, Party A may cancel the Contract
by a written notice to Party B 30 days in advance or paying a monthly wage to
Party B additionally;

1.  
Party B suffers disease or the injury unrelated to job and, after expiration of
stipulated treatment period, fails to resume the previous work or the work
arranged by Party A otherwise;

2.  
Party B is unqualified for work and, after training or post adjustment, is still
unqualified;

3. 
The objective circumstances based on which the Contract is concluded are changed
materially and the Contract fails to be performed therefore; moreover, Party A
and Party B fail to reach an agreement on alteration of the Contract through
mutual negotiation.

(VII)
In case of any of the following circumstances, if Party A needs to reduce more
20 employees or the number of employees reduced is less than 20 but accounts for
over 10% of total employees of Party A, Party A may reduce employees unless and
until Party A explains the facts to labor union or the staff for their opinions
and reports employees reduction plan to labor administrative department:

1.  
Party A restructures in accordance with Enterprise Bankruptcy Law;

2.  
Party A sustains serious difficulties in production and business;

3.  
In case of conversion of production, material technological innovation or
adjustment of operating mode, Party A still needs to reduces employees after
alteration of the Contract;

4.  
The objective circumstances based on which the Contract is concluded are changed
materially and the Contract fails to be performed therefore。

 
 
 

--------------------------------------------------------------------------------

 
 
(VIII)
The Contract will be terminated in case of any of the following circumstances:

1.  
The Contract expires;

2.  
Party B starts to enjoy basic pension insurance by law;

3.  
Part B dies, or is pronounced dead or missing by a people’s court;

4.  
Party A is pronounced bankrupt by law;

5.  
Party A’s business license is revoked, or Party A is ordered to close down or
rescinded, or Party A decides to dissolve in advance;

6.  
Other circumstances stipulated by laws and administrative regulations.



X. Economic Compensation
(I)
In case of any of the following circumstances, Party A shall pay economic
compensation to Party B:

1.  
Party A puts forward the cancellation of the Contract in accordance with Clause
(I) of Article 9 hereof and cancels the Contract through negotiation with Party
B:

2.  
Party B cancels the Contract in accordance with Clause (III) and (IV) of Article
9 hereof;

3.  
Party A cancels the Contract in accordance with Clause (VI) of Article 9 hereof;

4.  
Party A cancels the Contract in accordance with Clause (VII) of Article 9
hereof;

5.  
Except as Party A maintains or raises the terms and conditions of the Contract
in respect of the renewal hereof and Party B disagrees renewal, the fixed labor
contract is terminated in accordance with Item 1, Clause (VIII), Article 9
hereof;

6.  
The Contract is terminated in accordance with Item 4 and 5, Clause (VIII),
Article 9 hereof;

7.  
Other circumstances stipulated by laws and administrative regulations.

(II)
If Party A and Party B cancel or terminate the Contract, the standards of
issuance of economic compensation shall be executed in accordance withLabor
Contract Law and relevant national, provincial and municipal regulations. Party
A shall, at the time when Party B completes work handover, pay to Party B
economic compensation if any.



XI. Procedures of Cancellation and Termination of Contract
If Party A and Party B cancel or terminate the Contract, Party B shall transact
work handover subject to mutual agreement. Party A shall issue written
certificate to Party B by law and shall, within 15 days, handle the procedures
for the transfer of achieves and social insurances of Party B.


XII. Dispute Settlement
Any labor disputes between Party A and Party B shall be settled through
negotiation. In case no settlement can be reached, either party may seek for
settlement from the labor union of the unit, or apply for mediation to the labor
dispute mediation committee of the unit, or apply directly for arbitration to
labor dispute arbitration committee. If both parties hereto have no objection to
arbitration award, both parties must fulfill the same. In case either party is
unwilling to accept arbitration award, such party may lodge a suit before a
people’s court.
 
 
 

--------------------------------------------------------------------------------

 


XIII. Other Matters Both Parties Deem Appropriate:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



XIV. Miscellaneous
(I)
Any matters not covered herein, or any conflict between the provisions hereof
and prevailing laws and regulations shall be executed in accordance with
prevailing laws and regulations.

(II)
The Contract will come into force as soon as being signed and/or sealed by Party
A and Party B. Any alteration or allograph without written authorization shall
be null and void.

(III)
The Contract is in two originals, one for each party.











Party A: (Seal)


Legal Representative (Major Principal): Zeng Hua (Signature)


Dated:




Party B: (Signature) Wang Jing


Dated: August 31, 2011